Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed December 27, 2021 is acknowledged. Claim 3 is deleted. Claims 1 and 4-6 are amended. Claims 14-16 are added. Now, Claims 1-2 and 4-16 are pending.

2.	Claim rejection(s) under 35 USC 102 in the previous Office Action (Paper No. 20210930) is/are removed.

Allowable Subject Matter
3.	Claims 1-2 and 4-16 are allowed.

4.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Bebenroth (US 2014 0315032)
	Bebenroth discloses a one-part curable organopolysiloxane composition comprising a) an alkenyl/alkynyl functional organopolysiloxane, b) a SiH functional organopolysiloxane, c) a hydrosilylation catalyst, d) an alkynol and e) a fumed silica. ([0001] and [0015]-[0023]). The composition is exemplified in -1 and 500 s-1 are 430,000 mPa.s and 120 mPa.s, respectively. However, Behenroth does not teach or fairly suggest the presently claimed a) particle size and amount of the functional filler set forth in Claim 1; and b) pattern forming method set forth in Claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


klp
February 28, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765